EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 3/9/2022, claims 1, 12-15, 21, 23 were amended; claims 8-9, 11, 19-20 were cancelled; no new claims were added. As a result, claims 1-7, 10, 12-18, 21-23 are pending, of which claims 1, 21, and 23 are in independent form.
Amendment to claim 23 obviates previous claim rejection to claim 23 rejected under 35 USC section 101.
As to argument (“the matrices in Wu are not ‘user-associated’ in that they have no association with the study participants and the participants have no autonomy over the way in which their sensitive data is masked”) on page 11 of Remarks filed on 3/9/2022, the argument is not persuasive in that applicant is not specifying what the user-associated data are and how the user-associated data are affecting influencing the process of sensitive data masking. The examiner notes that any user password consideration before proceeding to work on the sensitive data masking can read on the limitation.
Allowable Subject Matter
Claims 1-7, 10, 12-18, 21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
As to independent claims 1, 21, and 23, 
The examiner finds this argument on page 12 of Remarks filed on 3/0/2022, persuasive, “Finally, the fragments are constructed in dependence on each of the 
prior art of record O’ Hare et al. (EP 3015988 A1) discloses “transmitting data to at least one storage system where a request is received to store a data set in a storage location. In response, a first plurality of shares is generated, each containing a distribution of data from the data set, and at least one share is stored in a local memory configured for backup in at least one remote storage system. At least one share is transmitted to the at least one remote storage system. In response to a restoration event, if insufficient shares of data are available to reconstruct a data set, a read instruction in a journaling message is transmitted to a remote storage system requesting an additional share. The additional share is received and stored in a local storage, and the data set is reconstructed.”
Prior art of record Wu et al. (WO 2015/057854 A1) discloses “receiving data input from a participant, the data input being transformed from the participant to a masked data by applying a first invertible matrix to the data input from the participant before the data is available to a party other than the participant. The masked data is 
Prior art of record and further search does not explicitly teach or suggest the following limitation(s) – “wherein the transform is an invertible tensor transformation, and wherein the transforming comprises: dividing each tensor of numeric data into one or more parts; transforming each part of the tensor of numeric data into a transformed part in dependence on the transform; and determining the at least two fragments of data in dependence on each of the transformed parts” in claim 1, 21, and 23, in view of all other limitations of claims 1, 21, and 23, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/PRIMARY Examiner, Art Unit 2497